
	

113 HR 3826 PCS: Electricity Security and Affordability Act
U.S. House of Representatives
2014-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 374113th CONGRESS
		2d Session
		H. R. 3826
		IN THE SENATE OF THE UNITED STATES
		March 10, 2014ReceivedMay 7, 2014Read the first timeMay 8, 2014Read the second time and placed on the calendarAN ACT
		To provide direction to the Administrator of the Environmental Protection Agency regarding the
			 establishment of standards for emissions of any greenhouse gas from fossil
			 fuel-fired electric utility generating units, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the Electricity Security and Affordability Act.
		2.Standards of performance for new fossil fuel-fired electric utility generating units
			(a)LimitationThe Administrator of the Environmental Protection Agency may not issue, implement, or enforce any
			 proposed or final rule under section 111 of the Clean Air Act (42 U.S.C.
			 7411) that establishes a standard of performance for emissions of any
			 greenhouse gas from any new source that is a fossil fuel-fired electric
			 utility generating unit unless such rule meets the requirements under
			 subsections (b) and (c).
			(b)RequirementsIn issuing any rule under section 111 of the Clean Air Act (42 U.S.C. 7411) establishing standards
			 of performance for emissions of any greenhouse gas from new sources that
			 are fossil fuel-fired electric utility generating units, the Administrator
			 of the Environmental Protection Agency (for purposes of establishing such
			 standards)—
				(1)shall separate sources fueled with coal and natural gas into separate categories; and
				(2)shall not set a standard based on the best system of emission reduction for new sources within a
			 fossil-fuel category unless—
					(A)such standard has been achieved on average for at least one continuous 12-month period (excluding
			 planned outages) by each of at least 6 units within such category—
						(i)each of which is located at a different electric generating station in the United States;
						(ii)which, collectively, are representative of the operating characteristics of electric generation at
			 different locations in the United States; and
						(iii)each of which is operated for the entire 12-month period on a full commercial basis; and
						(B)no results obtained from any demonstration project are used in setting such standard.
					(c)Coal having a heat content of 8300 or less British Thermal Units per pound
				(1)Separate subcategoryIn carrying out subsection (b)(1), the Administrator of the Environmental Protection Agency shall
			 establish a separate subcategory for new sources that are fossil
			 fuel-fired electric utility generating units using coal with an average
			 heat content of 8300 or less British Thermal Units per pound.
				(2)StandardNotwithstanding subsection (b)(2), in issuing any rule under section 111 of the Clean Air Act (42
			 U.S.C. 7411) establishing standards of performance for emissions of any
			 greenhouse gas from new sources in such subcategory, the Administrator of
			 the Environmental Protection Agency shall not set a standard based on the
			 best system of emission reduction unless—
					(A)such standard has been achieved on average for at least one continuous 12-month period (excluding
			 planned outages) by each of at least 3 units within such subcategory—
						(i)each of which is located at a different electric generating station in the United States;
						(ii)which, collectively, are representative of the operating characteristics of electric generation at
			 different locations in the United States; and
						(iii)each of which is operated for the entire 12-month period on a full commercial basis; and
						(B)no results obtained from any demonstration project are used in setting such standard.
					(d)TechnologiesNothing in this section shall be construed to preclude the issuance, implementation, or enforcement
			 of a standard of performance that—
				(1)is based on the use of one or more technologies that are developed in a foreign country, but has
			 been demonstrated to be achievable at fossil fuel-fired electric utility
			 generating units in the United States; and
				(2)meets the requirements of subsection (b) and (c), as applicable.
				3.Congress To set effective date for standards of performance for existing, modified, and
			 reconstructed fossil fuel-fired electric utility generating units
			(a)ApplicabilityThis section applies with respect to any rule or guidelines issued by the Administrator of the
			 Environmental Protection Agency under section 111 of the Clean Air Act (42
			 U.S.C. 7411) that—
				(1)establish any standard of performance for emissions of any greenhouse gas from any modified or
			 reconstructed source that is a fossil fuel-fired electric utility
			 generating unit; or
				(2)apply to the emissions of any greenhouse gas from an existing source that is a fossil fuel-fired
			 electric utility generating unit.
				(b)Congress To set effective dateA rule or guidelines described in subsection (a) shall not take effect unless a Federal law is
			 enacted specifying such rule’s or guidelines’ effective date.
			(c)ReportingA rule or guidelines described in subsection (a) shall not take effect unless the Administrator of
			 the Environmental Protection Agency has submitted to Congress a report
			 containing each of the following:
				(1)The text of such rule or guidelines.
				(2)The economic impacts of such rule or guidelines, including the potential effects on—
					(A)economic growth, competitiveness, and jobs in the United States;
					(B)electricity ratepayers, including low-income ratepayers in affected States;
					(C)required capital investments and projected costs for operation and maintenance of new equipment
			 required to be installed; and
					(D)the global economic competitiveness of the United States.
					(3)The amount of greenhouse gas emissions that such rule or guidelines are projected to reduce as
			 compared to overall global greenhouse gas emissions.
				(d)ConsultationIn carrying out subsection (c), the Administrator of the Environmental Protection Agency shall
			 consult with the Administrator of the Energy Information Administration,
			 the Comptroller General of the United States, the Director of the National
			 Energy Technology Laboratory, and the Under Secretary of Commerce for
			 Standards and Technology.
			4.Repeal of earlier rules and guidelinesThe following rules and guidelines shall be of no force or effect, and shall be treated as though
			 such rules and guidelines had never been issued:
			(1)The proposed rule—
				(A)entitled Standards of Performance for Greenhouse Gas Emissions for New Stationary Sources: Electric Utility
			 Generating Units, published at 77 Fed. Reg. 22392 (April 13, 2012); and
				(B)withdrawn pursuant to the notice entitled Withdrawal of Proposed Standards of Performance for Greenhouse Gas Emissions for New Stationary
			 Sources: Electric Utility Generating Units, signed by the Administrator of the Environmental Protection Agency on September 20, 2013, and
			 identified by docket ID number EPA–HQ–OAR–2011–0660.
				(2)The proposed rule entitled Standards of Performance for Greenhouse Gas Emissions from New Stationary Sources: Electric Utility
			 Generating Units, signed by the Administrator of the Environmental Protection Agency on September 20, 2013, and
			 identified by docket ID number EPA–HQ–OAR–2013–0495.
			(3)With respect to the proposed rule described in paragraph (1), any successor or substantially
			 similar proposed or final rule that—
				(A)is issued prior to the date of the enactment of this Act;
				(B)is applicable to any new source that is a fossil fuel-fired electric utility generating unit; and
				(C)does not meet the requirements under subsections (b) and (c) of section 2.
				(4)Any proposed or final rule or guidelines under section 111 of the Clean Air Act (42 U.S.C. 7411)
			 that—
				(A)are issued prior to the date of the enactment of this Act; and
				(B)establish any standard of performance for emissions of any greenhouse gas from any modified or
			 reconstructed source that is a fossil fuel-fired electric utility
			 generating unit or apply to the emissions of any greenhouse gas from an
			 existing source that is a fossil fuel-fired electric utility generating
			 unit.
				5.DefinitionsIn this Act:
			(1)Demonstration projectThe term demonstration project means a project to test or demonstrate the feasibility of carbon capture and storage technologies
			 that has received Federal Government funding or financial assistance.
			(2)Existing sourceThe term existing source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)), except
			 such term shall not include any modified source.
			(3)Greenhouse gasThe term greenhouse gas means any of the following:
				(A)Carbon dioxide.
				(B)Methane.
				(C)Nitrous oxide.
				(D)Sulfur hexafluoride.
				(E)Hydrofluorocarbons.
				(F)Perfluorocarbons.
				(4)ModificationThe term modification has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)).
			(5)Modified sourceThe term modified source means any stationary source, the modification of which is commenced after the date of the
			 enactment of this Act.
			(6)New sourceThe term new source has the meaning given such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)), except
			 that such term shall not include any modified source.
			
	Passed the House of Representatives March 6, 2014.Karen L. Haas,Clerk
	May 8, 2014Read the second time and placed on the calendar
